Lawson Cloninger, Judge, dissenting. I am not able to concur in the Court’s opinion that there was consideration for a contract to make a will in this case. Fletcher Long was under a pre-existing legal obligation to relinquish his interest in the property of Mrs. Matkin upon her request, and the reconveyance fails as consideration for a contract to make a will. At the time Mrs. Matkin executed the July 10, 1963, warranty deed, she had discussed the transaction only with Fletcher Long, who acted as her attorney in the matter. Mr. Long prepared the warranty deed and Mrs. Matkin did not discuss the matter with Mr. Eldridge, the attorney who had represented her previously in other matters, or with any other person except Mr. Long. The deed clearly represented a transaction between an attorney and his client, a transaction in which the attorney had a very substantial self-interest. All transactions between attorney and client, to be upheld in a court of equity, must be in the utmost good faith, and the burden is on the attorney to show not only that no advantage was taken, but that he gave his client all the information and advice about the matter which was necessary to enable the client to act understanding^. Norfleet v. Stewart, 180 Ark. 161, 20 S.W. 2d 868 (1929). Equity regards the relation of attorney and client much in the same light as that of guardian and ward, and will relieve a client from hard bargains or from any undue advantage secured over him by his attorney. And the client, in order to secure such relief, is not bound to show that there has been any imposition or fraud, nor is the transaction necessarily void; but if it is a transaction to which the relation between the parties exerted, or might reasonably have exerted, any influence in the attorney’s favor, then the burden of establishing its perfect fairness is thrown upon the attorney. Thweatt v. Freeman, 73 Ark. 575, 84 S.W. 720 (1905). The heirs of Fletcher Long not only had the burden of proving the terms of the contract to make a will — and those terms included a valid consideration — by clear, cogent, and convincing evidence; they had the burden of showing that Mr. Long gave Mrs. Matkin all the information and advice about the matter which was necessary to enable her to act understandingly. I do not believe they have sustained that burden. Judge Glaze joins in this dissent.